Title: Madison in the Fourth Congress, 7 December 1795–3 March 1797 (Editorial Note)
From: 
To: 


Editorial Note

More than a month after the ending of the second session of the Third Congress, JM left Philadelphia to return to Montpelier, where he arrived on or about 21 April 1795. At the same time, John Beckley, clerk of the House of Representatives and JM’s political associate, departed from Philadelphia for New York, where he arranged for the publication of a pamphlet written by JM at the request of some friends in March. That pamphlet, published anonymously on 20 April as Political Observations, was a general defense of the policies of commercial discrimination advocated by JM in the House of Representatives between January and April 1794. More particularly, it also rebutted the Federalist charge that JM’s program, if adopted, would involve the United States in war with Great Britain (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 15:511–33).
Political Observations, however, was not to be the last word in the exchanges between JM and his Republican allies and the Federalist defenders of the Washington administration. If anything, the pamphlet did little more than rehearse the issues at stake in the great debate about to begin over the treaty of amity, commerce, and navigation with Great Britain signed by John Jay in London on 19 November 1794. Copies of the Jay treaty had not reached Philadelphia when the Third Congress adjourned on 3 March 1795, but Washington, anticipating its immediate arrival, had called a special session of the Senate for 8 June to allow for its advice and consent to the agreement. Every political leader waited anxiously to read the treaty, and from the rumors and scraps of information that came his way, JM formed the impression that its contents were not favorable to the United States, especially in the settlement of the disputes arising from the implementation of the 1783 Peace of Paris. But JM also cautioned some of his more impatient Republican colleagues against prejudging the issue, and he doubted the wisdom of making preemptive attacks on the treaty until its terms were “seen and understood in the whole” (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 15:468).
The contents of the treaty became public knowledge when Benjamin Franklin Bache printed it in his Philadelphia Aurora General Advertiser at the end of June, shortly after the Senate had given its advice and consent subject to the suspension and suggested renegotiation of parts of article 12. JM, however, had already seen the treaty in advance of its publication, thanks to South Carolina senator Pierce Butler, who sent him throughout June copies by installment of both the agreement and his notes on the Senate debate. Butler divulged the treaty partly because he disagreed with the Senate’s decision to conduct its business in secrecy and mainly because he wished to encourage JM to contribute to the impending public debate on the merits of the agreement. And the assumption that JM would write for the newspapers in opposition to the treaty was a widespread one, particularly after Alexander Hamilton had opened his vigorous press campaign in July 1795 to defend Jay’s diplomacy with the essays written under the pseudonyms of “Camillus,” “Philo Camillus,” and “Horatius” (Pierce Butler to JM, 26 June 1795; the Right Reverend James Madison to JM, 25 July 1795).
JM had no desire to enter into a polemical contest with Hamilton, matching him essay for essay as he had tried to do in the “Pacificus”-“Helvidius” exchange of 1793 (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 15:64–66). In fact, JM declined all invitations and suggestions that he involve himself in the newspaper wars raging over the treaty throughout the summer and fall of 1795, but, contrary to appearances, he did not remain entirely inactive before the Fourth Congress assembled in December. During September and October he prepared, probably with Jefferson’s assistance, a lengthy petition to the Virginia General Assembly, urging that body to make a statement of public dissatisfaction over Washington’s decision to sign the instrument of ratification for the Jay treaty in August. The assembly, in turn, responded to the public mood, if not directly to JM’s petition, by proposing on 15 December four amendments to the Constitution. These amendments, at the very least, were designed to invite the House of Representatives to debate both the constitutionality and the merits of the Jay treaty; and should they be ratified they would also effectively prevent a recurrence of the circumstances that had led to the negotiation and ratification of that agreement. Nine days after their approval in Richmond, the governor of Virginia transmitted copies of the amendments to the state’s congressional delegation and to the governors of all the states in the Union (Draft of the Petition to the General Assembly of the Commonwealth of Virginia, ca. September 1795, Editorial Note).


The First Session, 7 December 1795–1 June 1796
JM arrived in Philadelphia about 21 November, in good time to prepare for the events of the session. That JM would feature prominently in any debates on the Jay treaty could be taken for granted, both on the basis of his past record and the fact that he was, after three terms in the House, one of the most experienced and important members of the largest state delegation in Congress. The Virginia delegation, moreover, had become overwhelmingly Republican in outlook after the last congressional elections in March 1795—only one of its nineteen members, George Hancock, now displayed any sympathy for Federalism—and its members undoubtedly shared the hostility to the Jay treaty that had been expressed throughout their state. And since the General Assembly’s proposed constitutional amendments were about to make the rounds of the state legislatures of the nation in the winter of 1795–96, public attention would be focused on the critical issue now raised by the treaty, namely the question of how far the cooperation of the House of Representatives was required to implement an agreement already ratified by the president with the advice and consent of the Senate.
For all their apparent strength in the House, though, JM and the Virginia delegation were not, in reality, in a position to wage a successful campaign against the Jay treaty. Gains made by Republicans in the delegations from Virginia and the Middle Atlantic states had been offset by losses to Federalists in New England and South Carolina, and the presence of thirty-nine new members, most of whom were as yet uncommitted to either party, made the political situation difficult to forecast. Well-informed observers were probably justified, therefore, in concluding that the balance of party forces at the opening of the new session was quite similar to that which had prevailed during the Third Congress—when the House had voted down JM’s proposals for commercial discrimination against Great Britain. Moreover, although Republican leaders such as JM and William Branch Giles were convinced that a majority of representatives disapproved of the Jay treaty, they also felt they lacked a pretext to raise the matter immediately in the House in a way that would not alienate both the public and the uncommitted members by appearing to attack the president. Washington’s ratification of the treaty had not yet produced—as some Republicans predicted and perhaps even hoped—any serious crisis in relations with France, and the president himself promptly moved to preempt any legislative offensive by promising, in his address of 8 December, to lay the treaty before the House after George III’s response to the Senate’s conditions of advice and consent was known (Ames to Thomas Dwight, 30 Dec. 1795, S. Ames, Works of Fisher Ames, 1:180; JM to Monroe, 20 Dec. 1795; JM to Jefferson, 27 Dec. 1795 and 31 Jan. 1796; JM to Pendleton, 7 Feb. 1796).
This move alone proved to be more than enough to perplex JM and his allies. Some Republicans, particularly Edward Livingston of New York, argued that despite the president’s promise, the House should still request a copy of the treaty in order to respond with its opinion and thus “assume a firm but moderate tone” at the outset of the contest. JM, however, “prevented the execution of this plan.” Very probably he did so in part because he believed that so deliberate a challenge to the president would not command sufficient support and in part because he wanted to see if the British response to the American ratification might not present a better opening to opponents of the treaty. Yet this strategy too was not without its risks. As JM had already pointed out in September, should Great Britain decide to accept the American terms of ratification and should the president then proclaim the ratified treaty to be law, the opponents of the treaty would be in a weak position indeed (Edward Livingston to Robert R. Livingston, 24 Dec. 1795 [PHC]; JM to Henry Tazewell, 25 Sept. 1795).
While waiting for the British ratification of the treaty, the members of the House proceeded with their ordinary business. Even routine matters, though, were influenced by calculations relating to the treaty as its supporters and opponents maneuvered for advantage. On 9 December, JM was appointed to a select committee of three entrusted with drafting a response to the president’s address of the previous day. The business was quickly transformed into a contest between JM and the two Federalists on the committee, Theodore Sedgwick (Massachusetts) and Samuel Sitgreaves (Pennsylvania), over how far the House reply might express the sentiments of its members on the treaty. Outnumbered on the committee, JM had little chance of turning the occasion to his advantage, but he was equally unwilling to allow the Federalists the opportunity to publicize opinions favorable to the treaty. After JM presented a draft response to the House on 14 December, the issue was debated heatedly for two days before it was compromised by the omission of all but the most general reference to the treaty. The opening skirmish in the battle thus ended in stalemate (JM to Jefferson, 13 Dec. 1795; Address of the House of Representatives to the President, ca. 14 Dec. 1795).
Similar jockeying for position occurred between mid-December 1795 and mid-February 1796 over several other matters, notably Samuel Smith’s resolution proposing a navigation act, the presentation of the French flag to the president by Minister Pierre Auguste Adet, and the bill to appoint agents to protect American seamen from impressment by the Royal Navy. Copies of the long-awaited British ratification of the treaty, however, began to arrive by mid-January, and JM, along with other House leaders who were permitted to inspect them, would have immediately noted that Great Britain had accepted the Senate’s ratification without either contesting the suspension of article 12 or offering to reopen negotiations on the West Indian trade. Nor was there any better news about the progress of the constitutional amendments proposed by Virginia, which had been uniformly rejected by every state legislature that had considered them. These developments virtually destroyed whatever hopes JM might have entertained that the Senate would reconsider those parts of the treaty he found most objectionable, while also leaving him and his fellow Republicans with the problem of agreeing on other, and more controversial, ways for the House to obstruct its implementation. No such agreement ever emerged in the Republican ranks before Washington himself finally took the initiative by proclaiming the ratified treaty to be in effect on 29 February, then sending it to the House the next day. The president, however, did not request appropriations for the treaty. He left the next move up to its opponents (JM to Monroe, 26 Jan. and 26 Feb. 1796; JM to Jefferson, 10 and 31 Jan. 1796; JM to Pendleton, 7 Feb. 1796).
On 2 March, Edward Livingston, by now long impatient with the “lukewarm patriotism” he found embodied in JM’s cautious tactics, opened the Republican attack with a resolution calling for the president to lay Jay’s instructions and other diplomatic papers before the House. Livingston sought the papers, he claimed, in order to assist the House to determine both the constitutionality of the Jay treaty itself and the extent of its own powers in passing legislation for implementation of the treaty. JM clearly disliked this approach, the more so as Livingston’s motion necessarily entailed open confrontation with the president on constitutional issues that JM—if his notes and later speeches are any guide—had not yet resolved in his own mind. JM’s preference would have been to postpone debate, then confine it as much as possible to the merits of the treaty and other related issues, such as appropriations for some of the articles, where a House decision to exercise its legislative authority would be difficult to dispute. Further discussions in the Republican ranks followed, and five days later Livingston modified his request to exclude papers relating to “any existing negotiation.” In doing so, however, he virtually admitted that the change in wording was designed to force the revelation of whether the administration had attempted, or would attempt, any negotiations with Great Britain on matters arising from the suspension of article 12 of the treaty. Such modification did not change the overt nature of Livingston’s challenge to the president, and JM clearly liked it no better than he had the original resolution. He therefore proposed to amend it by allowing the president to exclude any “papers … it may not be consistent with the interest of the United States at this time to disclose.” On 8 March this amendment was lost, and its defeat marked a definite decline in JM’s ability to influence the House. Thereafter, a full debate on Livingston’s original motion commenced (Edward Livingston to Robert R. Livingston, 8 Feb. 1796 [NHi: Robert R. Livingston Papers]; JM to Jefferson, 6 Mar. 1796; JM’s speech of 7 Mar. 1796).
That debate, occurring mostly in a Committee of the Whole House, was a marathon ordeal, lasting with few interruptions until 30 April; and it moved through three clearly defined stages. The first, on Livingston’s motion calling for Jay’s papers, continued until 24 March, and it quickly developed into an argument over how far the powers of the House might be extended over treaties generally. JM made one substantial speech, on 10 March, in which he chose not so much to assert that the House had any such direct powers but discussed instead five hypothetical ways in which to interpret the Constitution when the powers granted by its different sections created conflicts among branches of the government. Such conflicts, JM declared, should be resolved by appealing to the “general spirit & object” of the document, and on the assumption that it was “marked throughout with limitations & checks,” he concluded that treaties might require “Legislative sanction & co-operation” in cases, such as appropriations, where the Constitution had given “express & specific powers to the Legislature.” Regrettably, though, JM was the first to admit that his argument was not “perfectly free from difficulties,” and the concession provoked scorn and ridicule from his political opponents. Fisher Ames (Massachusetts) dismissed the speech as “cobweb,” while Theodore Sedgwick found it “perfectly unaccountable to his mind” that a man of JM’s reputation and ability should declare himself to be so uncertain about where the framers of the Constitution had placed the treaty-making powers of the government (Ames to Christopher Gore, 11 Mar. 1796, S. Ames, Works of Fisher Ames, 1:189; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 520).
In the last days of the debate on Livingston’s resolution, or perhaps shortly thereafter, JM began making notes on the constitutional issues that had been raised between 8 and 24 March. In doing so, he may have wished to clarify his thinking about the relationship between the treaty-making powers of the president and the Senate and the legislative rights of the House, but, as he later avowed in his speech of 6 April, he also wanted to respond to those supporters of the Jay treaty who throughout March had tried to goad him into revealing the opinions canvassed in the 1787 Federal Convention on the subject of treaties. It is, however, possible that these notes were also relevant to future strategies against the Jay treaty that were then being discussed by the House Republican leadership. These plans, as disclosed by John Beckley and Edward Livingston, assumed that after the House had passed Livingston’s resolution and after Washington had complied, at least to some extent, with its terms, the Republicans would then introduce two further resolutions asserting the right of the House to refuse appropriations for treaties with provisions that encroached on its legislative powers. JM, his earlier misgivings about Livingston’s tactics notwithstanding, seems to have been fully in agreement. As he told Jefferson on 13 March, there was “strong reason to conclude, that a majority will be firm in the doctrine that the House has a Constl. right to refuse to pass laws for executing a Treaty, & that the Treaty power is limited by the enumerated powers.” The expediency of exercising that constitutional right, he added, would depend on a future debate on “the merits of the Treaty” (Beckley to William Irvine, 12 Mar. 1796 [PHi]; Edward Livingston to Robert R. Livingston, 15 Mar. 1796 [NHi: Robert R. Livingston Papers]; Notes for Speech in Congress, ca. 23 Mar.–2 Apr. 1796, Editorial Note).
Such then were the expectations held by JM and other Republican leaders as the Jay treaty debate entered its second stage between 31 March and 7 April. After passing the House by a wide margin of 67 to 32, Livingston’s resolution was presented to the president on 25 March. Washington rejected it five days later, largely on the grounds that the Federal Convention of 1787 had not intended to grant the House any powers over treaties at all. The bluntness of the president’s response shocked opponents of the treaty, including JM who remarked that the contents of Washington’s message were “as unexpected as the tone & tenor [were] improper & indelicate.” The Republicans then caucused on 2 April and decided to shore up their majority by reasserting, in the form of two resolutions to be recorded on the journals, the right of the House to call for Jay’s papers in the first place. As they did so, the Republican leadership attempted to salvage something of their earlier strategy by incorporating into the first of the two resolutions a declaration to the effect that the House was entitled to judge the expediency of legislating for treaties that stipulated “regulations on any of the subjects submitted by the Constitution to the power of Congress” (Beckley to Monroe, 2 Apr. 1796 [NN: Monroe Papers]; JM to Jefferson, 4 Apr. 1796; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 771–72).
These two resolutions were duly moved by Thomas Blount (North Carolina) on 6 April, and JM spoke to them at length immediately after their introduction. As had been the case on 10 March, JM chose to address problems of constitutional interpretation, but in doing so he concentrated his remarks more on refuting the arguments of Washington’s message of 30 March than he did on developing a case for the House to exercise its legislative powers to reject a treaty. JM also used the occasion to defend his own political record by responding to the argument that the advocates of the Constitution in 1787 and 1788—himself included—had never intended the House to have powers over treaties. This charge clearly irritated JM, in part because of the imprecision of its language and more so because of the stigma of political inconsistency it imputed to JM’s own conduct. JM evidently gave some thought to the matter, and he responded, perhaps with as much ingenuity as plausibility, that in matters of constitutional construction as much, if not more, weight should be given to the opinions and proceedings of the state ratifying conventions as to the deliberations of the Federal Convention (Ames to George Rogers Minot, 2 Apr. 1796, S. Ames, Works of Fisher Ames, 1:190; Notes for Speech in Congress, ca. 23 Mar.–2 Apr. 1796).
The final stage of the Jay treaty contest began on 13 April and ended seventeen days later. JM’s address on the right of the House to call for information was well received—William Findley called it a “handsome speech”—and Blount’s resolutions passed without further debate by 22 votes on 7 April. In fact, the margin might have been even greater had there not been several absentees when the vote was taken. Given JM’s anxieties over how firm the antitreaty majority might be in a direct confrontation with the president, the size of the majority on this occasion seems to have surprised him. More importantly, it gave him a renewed degree of confidence about the outcome of the treaty debate. Writing to both Jefferson and his father a few days later, JM predicted that the Republican majority would now have little difficulty in separating the Jay treaty from the other diplomatic business that the administration had recently laid before the House—namely the appropriations for the 1795 treaties with Spain, Algiers, and the Northwest Indians—and then obstructing its execution “on a recital of the vices of the Treaty itself, the want of information, & [Great Britain’s] perseverance in seizing our Ships & seamen.” He even indulged in the hope that the Jay treaty would “find it difficult, if not impossible to get thro’ the obstacles to its passage,” and he contemplated “a suspension at least of the provisions for carrying it into effect” (Findley to William Irvine, 6 Apr. 1796 [PHi]; JM to Jefferson, 11 and 18 Apr. 1796; JM to James Madison, Sr., 11 Apr. 1796).
However, JM took no further action to exploit the Republican majority for these purposes and instead waited for the supporters of the Jay treaty to request appropriations. This request duly came on 13 April when Theodore Sedgwick tried to seize the initiative for the Federalists by proposing a single motion calling for appropriations to be made “with good faith” to carry out all four treaties then before the House. The tactic was questionable, both procedurally and politically. Sedgwick seems to have offered his motion before the chairman of the Committee of the Whole had “read any papers relative to the subject,” and there was little doubt that the Republicans could have defeated it. Consequently, the next day, James Hillhouse (Connecticut) introduced resolutions allowing for the four treaties to be considered separately, and those authorizing appropriations for the agreements with Spain, Algiers, and the Northwest Indians passed with little difficulty between 20 and 22 April. As the business progressed through the House, the question of whether it was expedient to implement the Jay treaty finally became the focal point of the debate (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 940, 954).
JM spoke early in this final stage of the debate, on 15 April, when he presented a long and detailed analysis of the defects and disadvantages of the treaty before concluding with a plea for its rejection in order that it might be renegotiated. But his efforts were to be in vain. Swayed by a well-organized petition campaign for the treaty on the part of the Federalists and fearful of the consequences should it not go into effect, particularly with regard to Great Britain’s surrendering the American posts in the Northwest, the Republicans began to have second thoughts. Their doubts, in turn, were reinforced by the knowledge that the Federalists in the Senate would attempt to withhold approval of the appropriations for the treaties with Spain, Algiers, and the Northwest Indians until the House had voted those required for the Jay treaty as well. As time went on, JM became only too well aware that his majority was slipping away, and his discomfort provided his opponents with no little satisfaction. As Vice President John Adams reported to his wife on 28 April, “Mr Madison looks worried to death. Pale, withered, haggard.” Appropriations for the Jay treaty then passed the Committee of the Whole by one vote the next day, and a last effort to attach to them a preamble condemning the agreement failed by the same margin on 30 April. A final vote on the appropriations was then taken, and they passed by 51 to 48 (JM to Monroe, 18 Apr. 1796; JM to Jefferson, 23 Apr. 1796; Adams to Abigail Adams, 28 Apr. 1796, The Adams Papers [MHi microfilm edition; Boston, 1954–59], reel 381; Chauncey Goodrich to Oliver Wolcott, Sr., 20 Apr. 1796, George Gibbs, ed., Memoirs of the Administrations of Washington and John Adams, Edited from the Papers of Oliver Wolcott … [2 vols.; New York, 1846], 1:330).
The Federalists thus prevailed in the treaty debate, and JM felt that they had ultimately won an easier victory than either the merits of their case or the strength of their numbers warranted. The inability of the Republicans to remain united under pressure, especially during the last efforts to condemn the treaty on 30 April, distressed him, and he bitterly condemned the “wrong-heads” who “thought fit to separate” from their colleagues on the occasion. This failure to extract as high a political price as possible for the Federalist victory, however, should not obscure the fact that for JM the paramount issue was always the fate of the treaty rather than the state of the Republican party. From September 1795 onward, there is little doubt that JM’s main goal was to bring pressure to bear, by one means or another, to get the Jay treaty renegotiated, if not rejected. Admittedly, JM was never entirely clear in his own mind about the best tactics to pursue, and by the beginning of May 1796 he might well have wondered whether the outcome would not have been different had the House been quicker to take up the issue, before the Federalists had organized their petition campaign. For all these reasons JM felt the experience of defeat very severely. As Pierce Butler recalled: “Poor Mr Madison took this in all its force, and expressed his regret to me. He is disgusted at the Political prospect, and will I believe, retire. He is an able and honorable man whose services will be missed” (JM to Jefferson, 1 and 22 May 1796; JM to John Langdon, 1 May 1796; JM to Monroe, 14 May 1796; Pierce Butler to Thomas Sumter, 18 June 1796 [PHi: Butler Letter-book]).
While the Jay treaty and related foreign policy matters occupied most of JM’s attention in the first session of the Fourth Congress, they by no means defined the whole extent of his legislative duties. He participated, in varying degrees, in debates on a number of issues, including the regulation of trade with the Indians, civil list appropriations, the financing of the national debt, congressional salaries, land sales in the Northwest Territory, the admission of Tennessee to the Union, and naval affairs. JM also initiated a survey for a post road between Maine and Georgia, and he chaired three select committees of the House as well. One committee dealt with a privilege dispute between the two Georgia politicians James Gunn and Abraham Baldwin, while the others were to report on the expediency of Congress’s selling surplus lands that had been granted to the Ohio Company and to make appropriations for the mint. In addition to these duties, JM, on 21 December 1795, was appointed to the Ways and Means Committee, a body which at that time was established as a standing committee of the House. While on this committee, JM chaired a subcommittee on taxation, but it is evident that he had no very great interest in financial business. Here he was more than willing to acknowledge that Albert Gallatin’s membership on the committee was a welcome addition to the talents of the Republican party (Frederick Frelinghuysen to JM, 17 Mar. 1796; JM to Jefferson, 31 Jan. 1796).
Outside of his congressional duties, JM engaged in a number of other activities in Philadelphia, attending to family matters and fulfilling errands for friends, constituents, and correspondents, notably Jefferson and Monroe. One matter of great concern to many Virginians was the case of Hylton v. U.S., in which the constitutionality of the unpopular 1794 carriage tax would be tested. Here JM contributed to the Virginian cause by arranging for the publication of Virginia chief justice Edmund Pendleton’s views opposing the tax and by assisting Jared Ingersoll, counsel for the plaintiff in error, in preparing his arguments. JM even allowed himself to admire the skill and eloquence with which Ingersoll presented his case, but he was hardly surprised when, on 8 March 1796, the Supreme Court set an important precedent by upholding the constitutionality of the statute under challenge (JM to Pendleton, 7 Feb. 1796; Jared Ingersoll to JM, 9, 14, and 24 Feb. 1796; JM to Monroe, 26 Feb. 1796).
Unfortunately, little more information on JM’s activities in Philadelphia has survived. He dined with Vice President John Adams on 26 February 1796 and at the president’s house on 19 May, though according to his Federalist opponents, he enjoyed much more frequently the hospitality of the French minister, Pierre Auguste Adet. These latter occasions were doubtless as much political as they were social, and Adet’s dispatches to Paris make it clear that he discussed with JM and other Republican leaders possible strategies for preventing the execution of the Jay treaty. Unfortunately, Adet did not record the details of these meetings, but his caution in not doing so was understandable in the aftermath of the affair involving the divulged dispatch number 10 of his predecessor that had led to the downfall of Secretary of State Edmund Randolph. That Adet himself highly regarded the advice of JM, however, is revealed in a memoir the minister composed in August 1796 for a successor in the event of his being recalled to France. JM, he counseled, was a man worthy of the “most extended confidence” and one with whom it was not possible to consult too frequently (Adams to Abigail Adams, 27 Feb. 1796, Adams Papers [MHi microfilm ed.], reel 381; Washington to JM, 12 May 1796; Adet to Committee of Public Safety, 23 Dec. 1795, Adet to Charles Delacroix, 7 Mar. 1796, and “Projet d’instructions pour le Citoyen Mangourit,” 6 Aug. 1796, Turner, Correspondence of French MinistersFrederick J. Turner, ed., Correspondence of
          the French Ministers to the United States, 1791–1797, Annual Report of the American
        Historical Association for the Year 1903, vol. 2 (Washington, 1904)., pp. 807–8, 836, 941).


The Second Session, 5 December 1796–3 March 1797
Even before he experienced defeat in the struggle over the Jay treaty, JM seems to have decided to retire from politics. Writing to Monroe in a letter begun on 7 April and finished over the next twelve days, JM advised the minister to France that he intended the next winter in Philadelphia “to be [his] last here.” JM’s reasons, it might be surmised, were both personal and political. Family considerations probably played a larger role in the decision than JM would have admitted to his correspondents, for James Madison, Sr., now seventy-three years of age, was in declining health. Certainly, JM’s letters to his father suggest that he was necessarily taking a more prominent and decisive role in the management of Montpelier and other family properties, while the increasingly bitter partisanship of national politics could have only reinforced his decision to attend to more private concerns. Even without the defeat of April 1796, JM had already sustained a number of setbacks over the years in what seemed to be a losing battle to direct the nation’s course, and the Republican failure to obstruct the Jay treaty meant that JM’s hopes to establish commercial discrimination as the basis for American trade and foreign policy were effectively quashed for the next decade. Faced thus with the prospect of complete political frustration after May 1796, the only consolation JM could draw from his failure was, as he told Jefferson, its effect “in riveting [his] future purposes” (JM to Monroe, 7 Apr. 1796 [partly in code]; JM to Jefferson, 1 May 1796).
The first public announcement of JM’s decision to retire seems to have appeared in a Fredericksburg newspaper on 9 December 1796, but rumors undoubtedly circulated before that date. An offer made in November 1796 from friends in the Virginia House of Delegates to support him for state governor was clearly based on the belief that JM was leaving Congress, and many of his associates were understandably eager to retain his services in some political capacity. JM, though, remained adamant in his decision to retire, even going so far as to instruct his father to remove his name from any local poll lists for the General Assembly so he could avoid being placed in the position of having to refuse a call for his services. Consequently, when JM set out from Montpelier for Philadelphia sometime in early November 1796, he was going to Congress for the last time to attend to the public concerns that had dominated his life since 1780 (John Taylor to JM, 16 Nov. 1796; Joseph Jones to JM, 23 Nov. 1796; Lawrence Taliaferro to JM, 4 Jan. 1797; JM to James Madison, Sr., 12 Mar. 1797).
JM’s activities in the second session of the Fourth Congress were entirely consistent with his decision to retire. In contrast with his service in previous sessions, JM made no major speeches, took little or no part in any important political activities, and often did not even bother to vote on matters before the House. Instead he confined himself to the barest minimum of routine duties. As in the past, these began with an appointment to the committee chosen to draft the reply to the president’s annual message, delivered on 7 December 1796. JM, who had already been disturbed by Washington’s Farewell Address and regarded its contents as evidence that its author was too much under the influence of a “British faction,” could hardly have liked the president’s final message to Congress. Its insinuation that the House had needlessly delayed the execution of the Jay treaty must have grated on him, while the rather cursory reference to “unwelcome” developments in relations with France would have been troubling. Presumably JM made what efforts he could to get the House reply to confront this last problem, but believing as he did that the Jay treaty was the root cause of any difficulties with France, he must have regarded as worse than gratuitous the committee’s call in its draft reply for that nation to display “justice and moderation” in order to preserve harmony between the two republics. However, with Federalists on the committee outnumbering Republicans by three to two, there were clearly limits to what JM could have achieved. The final version of the reply, presented to the president on 16 December after four days of debate in the House, simply contained some rather bland generalities about the need for good relations with France. Though JM was still dissatisfied with the outcome, it resulted, as he told Jefferson, “from a choice of evils” (JM to Monroe, 29 Sept. 1796; JM to James Madison, Sr., 27 Nov. 1796; JM to Jefferson, 19 Dec. 1796 [partly in code]).
As in the first session of the Fourth Congress, JM was appointed, on 16 December, to the House Ways and Means Committee, and he also served on the select committees to report on the establishment of a national university and to appropriate additional funds to carry out the treaty concluded in 1795 with the regency of Algiers. In the former case, the House, on 27 December 1796, voted against JM’s resolution that Congress should encourage the establishment of a university in the District of Columbia, and JM had to wait until he was in the presidency himself before he could press the issue again. In the latter, the House, very probably with some reluctance, voted additional funding on 22 February 1797 for payments to Algiers, largely from fear that the treaty would be jeopardized and American shipping in the Mediterranean thus exposed to renewed seizures.
Apart from these matters, JM did little more while in Congress than present some petitions, and his speeches only amounted to occasional remarks on the passing flow of events. The steady deterioration in relations with France after Minister Adet had announced in November 1796 that he was suspending his functions clearly distressed JM, but Congress had almost no opportunity before its adjournment to influence the developments that were to culminate in the “quasi-war” with that nation during the administration of John Adams. In late January 1797 a rumor was floated in New York, very probably by Alexander Hamilton, that JM might be dispatched on a mission to improve relations with France in the aftermath of the ratification of the Jay treaty, and the idea appealed sufficiently to president-elect John Adams for him to pursue it for some weeks thereafter. He even approached his vice president, Jefferson, to sound JM out on the scheme, but neither JM nor the members of Adams’s own cabinet would agree to the proposal (JM to Jefferson, 25 Dec. 1796, 22 Jan. 1797, and n. 1, 29 Jan. and 5 Feb. 1797).
Otherwise, JM’s main activity while in Philadelphia was to report to Jefferson at Monticello on the progress of the 1796 presidential election. That George Washington would not seek a third term and that the Republicans would support Jefferson as his successor had been matters of private, if not public, speculation from late 1795 onward. JM, knowing how reluctantly Washington had accepted a second term, had few doubts that the president would refuse to serve again, but Washington’s decision to delay the announcement of his retirement until September 1796 made it difficult for the Republicans to plan for the coming election. The majority of Republican leaders, especially those in Congress, took it for granted that Jefferson would be their man, but the candidate himself, in retirement since 1793, repeatedly disclaimed all interest in political office. In response, JM declined to press or even to discuss the issue with his friend, partly from fear of giving Jefferson any opportunity to repudiate the efforts being made on his behalf (Livingston to JM, 16 Nov. 1795; JM to Monroe, 26 Feb., 14 May, and 29 Sept. 1796; Jefferson to JM, 27 Apr. 1795 and 17 Dec. 1796).
The election campaign itself, getting properly under way after the release of Washington’s Farewell Address on 19 September, was the first to be openly contested since the Constitution had gone into effect. It proved to be a close and complicated struggle. Some Republicans were anxious about the possibility that Vermont and Pennsylvania might not, for procedural reasons, be able to cast full or valid votes in the electoral college, while in the latter state the outcome was further perplexed by the decision of French minister Adet to precipitate a crisis in Franco-American relations which, he believed, would work in Jefferson’s favor. The contest for the vice presidency, however, was still more confused, initially because neither Federalist nor Republican leaders could agree among themselves on their candidates and then because of Alexander Hamilton’s efforts to promote Thomas Pinckney of South Carolina as an alternative to John Adams for the presidency (Beckley to JM, 15 Oct. 1796; Jones to JM, ca. 15 Dec. 1796, and nn. 1 and 2; Adet to minister of foreign relations, November 1796, Turner, Correspondence of French MinistersFrederick J. Turner, ed., Correspondence of
          the French Ministers to the United States, 1791–1797, Annual Report of the American
        Historical Association for the Year 1903, vol. 2 (Washington, 1904)., pp. 969–70).
Again, JM was more a spectator to these events than he was a participant in them. He seems to have viewed the evidence of the mounting rivalry between the supporters of Adams and Hamilton in the Federalist party with some relish, but Adet’s crude intervention in the Pennsylvania contest appalled him as an indiscretion, “pregnant” with “evil” consequences. However, since JM had never been entirely confident that Jefferson could be elected to the presidency in 1796 anyway, most of his actions and comments were directed toward smoothing the path for his fellow Virginian to accept the vice presidency, especially after John Adams had eked out a narrow, three-vote victory in the electoral college. There was also some speculation, as the election results trickled in over the winter of 1796–97, that Jefferson might be able to defuse the growing partisanship in national politics by taking an active role in an administration headed by John Adams. JM did not greatly encourage such talk; he was far too suspicious of the New Englander’s “political principles and prejudices” to expect that Adams would pursue policies even remotely acceptable to Republicans. In this context, however, he probably did Jefferson a favor when he withheld an unfortunately phrased letter of congratulation that the vice president—elect had enclosed to him on 1 January 1797 to be forwarded to Adams. Its contents suggested that Jefferson viewed rather too complacently the prospects of his not having to bear any responsibility for the difficulties that Washington’s successor was obviously going to have to face, and instead JM allowed Benjamin Rush to convey some more respectful sentiments from Jefferson to Adams indicating that Jefferson was willing to serve as vice president. In this manner, JM contributed much to ease the transition from the Washington to the Adams administration while, equally significantly, also preserving Republican options and prospects for the future (JM to Monroe, 29 Sept. 1796; JM to Jefferson, 5 and 19 Dec. 1796 [partly in code] and 15 Jan. 1797 and n. 1; Adams to Abigail Adams, 1 and 3 Jan. 1797, Adams Papers [MHi microfilm ed.], reel 383).
Patiently, JM waited for the session to end. He remained in Philadelphia to offer hospitality to Jefferson who stayed with him briefly during the inaugural ceremonies for the Adams administration. After these were over, JM was eager to leave, but his departure was delayed until nearly the end of March as he waited for the Montpelier overseer, Mordecai Collins, to arrive with some horses. As JM left the nation’s capital for the last time on 28 March, all the political news and prospects seemed bad: the war in Europe continued; the nation’s finances required taxation; and rumors were circulating that the Directory had rejected Charles Cotesworth Pinckney as Monroe’s replacement as minister to France. President John Adams himself acknowledged these realities on 25 March, by summoning the Fifth Congress for a summer session to deal with the situation. JM, however, was bound for northern Virginia to visit relatives in Berkeley and Frederick counties before returning to Montpelier, where he arrived probably by the third week in April. A new period of private life was about to begin (JM to James Madison, Sr., 12, 19, and ca. 27 Mar. 1797).


Sources for Madison’s Speeches
During the Fourth Congress, JM was reported in the Philadelphia newspapers as having spoken on at least sixty-four occasions. Sixty of these speeches or remarks by JM have been either noted or printed in this edition, thirty-eight of them during the first session and twenty-two in the second. This represents a decrease from the levels of his participation in earlier congresses, and his sharply reduced contributions to the 1796–97 winter session clearly reflected his decision to withdraw from politics. Indeed, many of his remarks in this last session, compared with his efforts earlier in his career, can scarcely be considered speeches at all. Moreover, JM seems to have prepared less than on former occasions for his speeches in the Fourth Congress. Only one set of draft notes, made for the debates on Jay’s treaty, has survived, and JM does not even seem to have followed this outline very closely in any of his major speeches. And only once did JM write out the full text of a speech. This was the speech of 10 March 1796, which JM probably intended for inclusion in Benjamin Franklin Bache’s collection of speeches on the Jay treaty, entitled Debates in the House of Representatives of the United States during the First Session of the Fourth Congress. Part I. Upon the Constitutional Powers of the House, with Respect to Treaties. Part II. Upon the Subject of the British Treaty (Philadelphia, 1796; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12
        vols.; Chicago, 1903–34). 31351, 31352). Bache published the pamphlet in installments, and JM’s copy of two installments (1:361–86 and 2:1–16, covering the debates of 24 Mar.–14 Apr.) is in the Madison Collection, Rare Book Department, University of Virginia Library.
The basic arrangements that had evolved in Philadelphia by 1795 for recording and publishing congressional proceedings persisted throughout the sessions of the Fourth Congress, though on a somewhat expanded scale. Reporters did not always record, nor did newspapers necessarily publish, all of JM’s remarks on each occasion that he rose to speak—no account of JM’s observations on the contested election of Joseph B. Varnum on 25 January 1797, for example, is available—but it is evident that the comprehensiveness and accuracy of the reporting of the debates had improved, at least a little, over the levels that JM and other congressmen had complained of earlier in the 1790s. Indeed, by 1797 there were no fewer than eight accounts of the congressional debates being printed in Philadelphia, and they are broadly in agreement about the outlines, if not always the details, of what was being said. As during the Third Congress, Andrew Brown, Sr.’s Philadelphia Gazette began the Fourth Congress as the preeminent source for reports of the congressional debates. In all, Brown published fifty-five sets of remarks by JM, and of JM’s eleven speeches during December 1795 and January 1796, Brown was the first to appear in print with nine. Not even Brown’s death, on 4 February 1797 after a fire in his premises eight days earlier, interrupted his paper’s publication very significantly. James Carey, younger brother of Mathew and John Carey and himself a bookseller and printer of some experience, managed the Philadelphia Gazette briefly after the fire until Andrew Brown, Jr., took over his father’s business (Philadelphia Gazette, 30 Jan. 1797).
At the beginning of the Fourth Congress, Brown’s principal stenographer was still James Thomson Callender, whom he had engaged in 1793, though by the spring of 1796 Callender had left Philadelphia and was working in Baltimore. How well Callender knew JM can perhaps only be conjectured, but it may be worth noting that Callender, at this time, always wrote respectfully, even admiringly, of JM’s abilities. He was also more than willing to defend JM against accusations made by Federalist editors, particularly John Fenno of the Gazette of the United States, that the Virginian was an agent of France, constantly seeking to embroil the United States in war with Great Britain. For his part, JM made few complaints at this time about either Brown’s or Callender’s efforts to render his remarks into print, and he seems to have continued the practice of checking his speeches at Brown’s office in advance of their publication. On these occasions, JM was also able to gather useful scraps of political information, such as the news that the publication of Washington’s proclamation of the ratified Jay treaty had been timed to precede the laying of the agreement before the House of Representatives (Callender to JM, 28 May 1796; James Thomson Callender, The American Annual Register; or, Historical Memoirs of the United States, for the Year 1796 [Philadelphia, 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12
        vols.; Chicago, 1903–34). 31905], p. 249, and Callender, The History of the United States for 1796; Including a Variety of Interesting Particulars Relative to the Federal Government Previous to that Period [Philadelphia, 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12
        vols.; Chicago, 1903–34). 31906], pp. 50, 68, 255–56; JM to Jefferson, 6 Mar. 1796, and n. 3, and 18 Apr. 1796).
Replacing the Philadelphia Gazette as the primary source for JM’s speeches was Dunlap and Claypoole’s American Daily Advertiser, which in January 1796 became simply [David] Claypoole’s American Daily Advertiser after the retirement of John Dunlap. That journal reported forty-nine of JM’s speeches and was the first to do so on twenty-four occasions. Apparently, in February 1796—possibly the time when Callender may have left Brown’s employment—Brown and Claypoole began to draw on a common stenographic pool for their accounts of the proceedings in Congress. Almost invariably after that date, the Philadelphia Gazette and Claypoole’s American Daily Advertiser printed identical texts of JM’s remarks, and they sometimes printed them on the same day. More often, though, Claypoole published the speeches in advance of Brown.
The common stenographic source for the Philadelphia Gazette and Claypoole’s American Daily Advertiser may have been Thomas Carpenter, who was later to publish for private subscription in both pamphlet form and in three bound volumes the debates of the second session of the Fourth Congress under the title of The American Senator; or, A Copious and Impartial Report of the Debates in the Congress of the United States … (3 vols.; Philadelphia, 1796–97; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12
        vols.; Chicago, 1903–34). 30165, 31918, 31919). These volumes probably provided the most complete coverage available of the proceedings of the 1796–97 session; they recorded JM’s remarks on twenty-one occasions and contain the only report of his speech on 3 March 1797. JM himself was to subscribe to Carpenter’s publications, and his personal copy of the first pamphlet of the debates between 5 and 8 December 1796 has been preserved in the Madison Collection, Rare Book Department, University of Virginia Library. However, the text of the debates in The American Senator was, with a few very minor exceptions, identical to that being regularly reported in the newspapers published by Brown and Claypoole. This suggests that Carpenter, in the first instance, was in their employ and only afterwards reprinted his notes for his own benefit. Carpenter tried to promise that his pamphlets “shall be always published in less than one week after the debate,” but he evidently experienced difficulties in obtaining both paper and regular delivery for his publications and the venture was not a financial success (American Senator, 3: “To the Public” and “Subscribers’ Names”; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 5th Cong., 1st sess., 671).
Carpenter, though, was clearly only one of a number of men in Philadelphia who were willing to enter what was becoming an increasingly competitive business. James Carey and Joseph Gales—the latter a recently arrived immigrant from Sheffield, England—both recorded debates for Claypoole at various times in 1795 and 1796, while Thomas Lloyd, who had taken notes of the proceedings in the First Congress, also returned to Philadelphia in 1796 to resume his former line of work. Sometimes too, printers, most notably David Robertson of Petersburg, Virginia, as well as Lloyd and Carpenter in Philadelphia, attempted to contract with Congress for their stenographic services, hoping thereby to gain some commercial advantage. In Robertson’s case, part of the proposed agreement was that Brown’s Philadelphia Gazette was to have the right to the first printing of the debates, but neither this negotiation nor that with Lloyd and Carpenter ever came to fruition. Most congressmen by 1796 were more or less prepared to accept the existing arrangements, and many saw no need to add, at public expense, another to what was already a multiplicity of publications. As John Sherburne (New Hampshire) pointed out in December 1796 as the House rejected the bids from Lloyd and Carpenter, the production of the debates had become “a subject of speculation with printers, like other publications in the line of their profession [and] whether the House adopted [a] resolution [to contract for stenography] or not, the work would proceed” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 131, 271, 274–82, 286; ibid., 4th Cong., 2d sess., 1590, 1597, 1603, 1607–11; New World, 15 Dec. 1796).
The other leading Philadelphia newspapers played a smaller role in reporting the proceedings of Congress. John Fenno’s Gazette of the United States recorded thirty speeches by JM but was the first or fullest publisher of only five of them. Increasingly, too, Fenno found he was unable to publish in step with the pace of the debates, and for both the sessions of the Fourth Congress, he even failed to complete the publication of all the proceedings. Benjamin Franklin Bache, on the other hand, made very few efforts to obtain complete coverage of the debates for his Aurora General Advertiser, which printed only eleven sets of remarks by JM, none of them for the first time. Instead, Bache seems to have preferred to collect speeches after their delivery, then publish them in pamphlet form, as he did with his Debates in the House of Representatives. In this convenient format, the House debates on the Jay treaty may have had as wide a circulation as they did in the newspapers, and JM for one certainly availed himself of Bache’s pamphlets on a number of occasions when he wished to convey political news to his correspondents (JM to Monroe, 7 Apr. 1796; JM to Jefferson, 11 and 23 Apr. and 22 May 1796; JM to James Madison, Sr., 25 Apr. 1796).
Aside from these four prominent newspapers, there were also four other Philadelphia journals that offered partial coverage of the proceedings of the Fourth Congress between 1795 and 1797. The Independent Gazetteer, a paper published in a variety of formats between 1782 and 1795 by Eleazer Oswald and thereafter by his widow, Elizabeth, printed four very brief sets of remarks by JM in the early days of the first session of the Fourth Congress. In September 1796 Elizabeth Oswald sold the paper to the English immigrant printer Joseph Gales, who then continued it as Gales’s Independent Gazetteer. Gales offered more extensive coverage of the congressional debates than the Oswalds had done, though he usually did little more than reprint versions of the House proceedings that had already appeared a day or so earlier in the Philadelphia Gazette or in Claypoole’s American Daily Advertiser. He reproduced in this manner twelve sets of remarks by JM during the second session of the Fourth Congress.
The second session of the Fourth Congress also coincided with the appearance of three new papers on the Philadelphia scene—Samuel Harrison Smith’s New World, Thomas Bradford’s Merchants’ Daily Advertiser, and James Carey’s Daily Advertiser. Smith established his journal on 15 August 1796, and when the Fourth Congress began its second session on 5 December he promised his readers that a “regular account of the PROCEEDINGS and DEBATES will be given with as much promptitude as is consistent with fidelity and precision.” The paper, which was also clearly sympathetic to the election of Jefferson to the presidency, largely lived up to this claim, and its reports of the congressional debates were generally consistent with accounts appearing in other papers, albeit with one exception. In the debate on additional revenue on 19 January 1797, Smith reported that JM had opposed the amendment of Zephaniah Swift (Connecticut) to have direct taxes apportioned among the states according to population figures more recent than those contained in the last census, whereas most of the other Philadelphia papers stated that JM had supported Swift’s proposal. In all, Smith reported twelve sets of remarks by JM, and he was the first to do so on two occasions. In other respects, though, Smith’s career in Philadelphia journalism was not entirely successful—the New World failed, as did another paper, the Universal Gazette, in 1799—but the experience stood him in good stead. In 1800 Smith followed the government to Washington, D.C., where with the encouragement of Jefferson and JM he established the National Intelligencer, and Washington Advertiser.
Thomas Bradford published the first number of his Merchants’ Daily Advertiser on 16 January 1797, and he continued to manage the paper until his retirement in June 1798. He seems to have engaged the services of Thomas Lloyd as his stenographer, and Jefferson was later to speak well of the reporting of the debates in Bradford’s paper. For the Fourth Congress, however, Bradford printed only four of JM’s speeches, and while on three occasions these were the first reports of JM’s remarks to appear, the reliability of two of them seems to be open to question. For the 19 January 1797 debate on additional revenue, Bradford’s account, like that of Samuel Harrison Smith, stated that JM had opposed the amendment of Zephaniah Swift, a report that was contradicted by four other versions of the episode as well as being inconsistent with JM’s other reported remarks during the debate. And Bradford’s report of JM’s observations on 31 January during the debate on military and naval appropriations seems to have been garbled (Jefferson to JM, 15 June 1797 [DLC: Jefferson Papers]).
James Carey had already had considerable experience as a newspaper publisher in Delaware, South Carolina, and Virginia before he settled in Philadelphia some time late in 1796, and he was to found in all nine newspapers in the United States before his death in 1801. He had also assisted Andrew Brown, Jr., with the publication of the Philadelphia Gazette after the death of Brown’s father in January 1797, though whether he established the Daily Advertiser in haste on 7 February to take advantage of the occasion, as William Cobbett unkindly suggested, cannot be ascertained. In any event, it is evident that Carey did not make any extensive arrangements for the reporting of congressional proceedings in his new journal. In his second issue on 8 February, he promised readers “brevity rather than diffusiveness” in his coverage of legislative business. His treatment of the final month of the Fourth Congress was therefore somewhat sketchy, and he mentioned JM’s activities in the House on only four occasions.
By the time JM decided to retire from Congress, he had probably come to accept the limitations and imperfections of the printed record of the congressional proceedings. Certainly, at that time he could not envisage a method of taking the debates that would have substantially improved the quality of the printed accounts, nor did he show much interest in proposals that Congress itself should take responsibility for establishing and preserving its own records. With the passage of time, however, the disadvantages of entrusting the recording of legislative proceedings to the ad hoc efforts of privately owned newspapers became increasingly apparent, the more so as congressmen often found that they lacked ready access to an acceptable historical source for precedents to guide their deliberations. Such was the situation in 1818 when the House of Representatives experienced some difficulty in establishing the details of the Randall and Whitney affair of 1795–96 as the relevant precedent for another breach of privilege case, and the problem eventually led the publishers of the Washington National Intelligencer, Joseph Gales, Jr., and William Winston Seaton, to approach both JM and Congress about the desirability of publishing a comprehensive and accurate account of the debates in Congress (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 15th Cong., 1st sess., 580–83, 592–607, 608–9, 611–46, 650–77, 678–710, 712–37, 737–82, 786–90; Gales and Seaton to JM, 26 Jan. 1818 [DLC]).
In the years after he left Congress, JM himself seems to have taken few measures to preserve or edit his speeches, as opposed to the efforts he took with respect to his other personal and public papers, but he readily enough grasped the significance of what Gales and Seaton were advocating. “A Legislative History of our Country,” he responded, “is of too much interest not to be, at some day, undertaken; and the longer it be postponed, the more difficult & deficient must the execution become.” Gales and Seaton, though, did not commence their compilation and publication of the early congressional proceedings until 1833 when Joseph Gales, Sr.—who had started his American career reporting speeches in 1795—came out of retirement to take up the work. Again, Gales and Seaton turned to JM for advice and suggestions, but by now the elder statesman could do little more than offer them his encouragement to complete their task. After further interruptions, they did so, and in 1856 the forty-two volumes of the Debates and Proceedings in the Congress of the United States, covering the years between 1789 and 1824, were finally completed (JM to Gales and Seaton, 2 Feb. 1818 and 5 Aug. 1833, Gales and Seaton to JM, 29 July 1833 [DLC]).
(Secondary sources used for this note: William E. Ames, A History of the National Intelligencer [Chapel Hill, N.C., 1972]; Beeman, The Old Dominion and the New Nation; Rudolph M. Bell, Party and Faction in American Politics: The House of Representatives, 1789–1801 [Westport, Conn., 1973]; Mary E. Clark, Peter Porcupine in America: The Career of William Cobbett, 1792–1800 [Philadelphia, 1939], pp. 94–95; Combs, Jay Treaty; Cunningham, The Jeffersonian Republicans; Manning J. Dauer, The Adams Federalists [Baltimore, 1953]; John F. Hoadley, Origins of American Political Parties, 1789–1803 [Lexington, Ky., 1986]; Stephen G. Kurtz, The Presidency of John Adams: The Collapse of Federalism, 1795–1800 [Philadelphia, 1957]; Elizabeth G. McPherson, “The History of Reporting the Debates and Proceedings of Congress” [Ph.D. diss., NcU, 1940]; Risjord, Chesapeake Politics; William S. Powell, ed., “The Diary of Joseph Gales, 1794–1795,” N.C. Historical Review, 26 [1949]: 335–47; and Margaret Woodbury, Public Opinion in Philadelphia, 1789–1801 [Durham, N.C., 1919].)

